DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

This Office Action is in response to applicant's communication filed 02/27/2022 in response to PTO Office Action mailed 09/01/2021. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, claims 1-11 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rodrick et al. Pub. No US 20100094856.

As to claim 1, Rodrick et al. teach a method for searching a database for one or more documents with at least one pattern element, the method comprising: 
dividing a pattern search box into a plurality of sections (Rodrick et al., as shown in FIG. 7, search box  “batchSEARCH” is divided into multiple sections - Select Sites section (element 704) and Enter Your Search Items section (element 702) (Fig. 7, paragraphs [0092-0094])); 
inputting the at least one pattern element to one or more of the plurality of sections of the pattern search box (Rodrick et al., Fig. 7 teach that batchSEARCH allow the user to choose from a variety of sites (element 704) in the Select Sites section, and also allow user to enter keywords in the Enter Your search Items section (Fig. 7, paragraphs [0092-94])); and 
searching the database for the one or more documents with the at least one pattern element to the one or more of the plurality of sections of the pattern search box to produce a search result (FIGs.7-8 show the search results provided by batchSEARCH (paragraphs [0092-0095])).  

As to claim 2, Rodrick et al. teach the method of claim 1, further comprising displaying the search result in a result display with at least one display type (Fig. 8, paragraphs [0092-0095]).  

As to claim 3, Rodrick et al.  teach the method of claim 2, further comprising: 
inputting a first keyword in a keywords-in-document search box prior to searching the database; inputting a second keyword in a keywords-on-page search box prior to searching the database; and wherein the searching the database uses the at least one pattern element, the first keyword and the second keyword (Fig, 7, paragraphs [0092-0094]).  

As to claim 4, Rodrick et al. teach the method of claim 3, wherein the result display comprises more than two display types (paragraphs [0070-0074, 0092-0095]).  

As to claim 5, Rodrick et al. teach the method of claim 4, wherein one of the more than two display types presents all documents that include the first keyword, the second keyword and a prescribed characteristic defined in the pattern search box (paragraphs [0070-0074, 0092-0095]).  

As to claim 6, Rodrick et al. teach the method of claim 4, wherein one of the more than two display types presents all documents that include the first keyword and a prescribed characteristic defined in the pattern search box (paragraphs [0008-0009, 0070-0074, 0092-0095]).  

As to claim 7, Rodrick et al. teach the method of claim 4, wherein one of the more than two display types presents all documents that include the second keyword and a prescribed characteristic defined in the pattern search box (paragraphs [0068-0072, 0092-0095]).  

As to claim 8, Rodrick et al. teach the method of claim 4, wherein one of the more than two display types presents all documents that include a prescribed characteristic defined in the pattern search box (paragraphs [0068-0075, 0092-0095]).  

As to claim 9, Rodrick et al. teach the method of claim 1, further comprising: 
inputting a first keyword in a keywords-in-document search box prior to searching the database (Fig. 7, paragraphs [0092-0094]); 
inputting a second keyword in a keywords-on-page search box prior to searching the database (Fig. 7, [0092-0094]); and 
wherein the searching the database uses the at least one pattern element, the first keyword and the second keyword (paragraphs [0092-0095]).  

As to claim 10, Rodrick et al. teach the method of claim 1, further comprising: inputting at least one keyword in a keywords-in-document search box prior to searching the database; and wherein the searching the database uses the at least one pattern element and the at least one keyword inputted in the keywords-in-document search box (paragraphs [0092-0095]).   

As to claim 11, Rodrick et al. teach the method of claim 1, further comprising: 
inputting at least one keyword in a keywords-on-page search box prior to searching the database; and wherein the searching the database uses the at least one pattern element and the at least one keyword inputted in the keywords-on-page search box (paragraphs [0092-0094]).

Response to Arguments
Applicant's arguments filed 02/27/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued in substance that
(A)	Prior art does not teach “dividing a pattern search box into a plurality of sections.” 
As to point (A), Rodrick et al. teach the limitation “dividing a pattern search box into a plurality of sections” as  (FIG. 7 shown that a “batchSEARCH” search box is divided into multiple sections: 
- Select Sites section (element 704) search box allows the user to choose from a variety of host servers 206 including, but not limited to, Amazon 704, CNET.com 704, Download.com 704, EBay 704, Google Shopping 704, Google Web 704, Home Depot 704, Target 704, and Yahoo! Shopping 704, and 
- Enter Your Search Items section (element 702), the search box 702 can receive a long list of keywords, either cut and pasted in, typed in, fed in through an automated process, or some other method. As shown, the same keywords of "Harry Potter Books" 312, "Harry Potter DVDs" 314, and "Harry Potter Blothes" 316 have been provided to the search box 702 (Fig. 7, paragraphs [0092-0094])).
Therefore, Rodrick et al. read on the limitation as claimed.

(B)	Prior art does not teach “inputting the at least one pattern element to one or more of the plurality of sections of the pattern search box.”
As to point (B), Rodrick et al. teach the limitation “inputting the at least one pattern element to one or more of the plurality of sections of the pattern search box” as (Rodrick et al., Fig. 7 teach that batchSEARCH allow the user to choose from a variety of sites (element 704) in the Select Sites section, and also allow user to enter keywords in the Enter Your search Items section (Fig. 7, paragraphs [0092-94])). 
Therefore, Rodrick et al. read on the limitation as claimed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday from 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153